Exhibit 99.4 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION The following unaudited pro forma condensed combined financial information and explanatory notes show the impact on the historical financial positions and results of operations of Park Sterling and First Capital and have been prepared to illustrate the effects of the merger involving Park Sterling and First Capital under the acquisition method of accounting with Park Sterling treated as the acquirer. Under the acquisition method of accounting, the assets and liabilities of First Capital, as of the effective date of the merger, will be recorded by Park Sterling at their respective fair values and the excess of the merger consideration over the fair value of First Capital’s net assets will be allocated to goodwill. The unaudited pro forma condensed combined financial information combines the historical financial information of Park Sterling and First Capital as of and for the nine-month period ended September30, 2015 and for the year ended December31, 2014, and has been derived from and should be read in conjunction with the audited and unaudited financial statements of Park Sterling and First Capital incorporated by reference or included in this Proxy Statement/Prospectus. The unaudited pro forma condensed consolidated balance sheet gives effect to the merger as if the merger had been consummated on September30, 2015. The unaudited pro forma consolidated statements of income dated as of September30, 2015 and December31, 2014 give effect to the merger as if the merger had been consummated on January1, 2014. The unaudited pro forma condensed combined financial information is presented for illustrative purposes only and does not necessarily indicate the financial results of the combined companies had the companies actually been combined at the beginning of the periods presented. The adjustments included in these unaudited pro forma condensed financial statements are preliminary and may be revised. The unaudited pro forma condensed combined financial information also does not consider any potential impacts of current market conditions on revenues, potential revenue enhancements, anticipated cost savings and expense efficiencies, or asset dispositions, among other factors. In addition, as explained in more detail in the accompanying notes to the unaudited pro forma condensed combined financial information, the pro forma allocation of purchase price reflected in the unaudited pro forma condensed combined financial information is subject to adjustment and may vary from the actual purchase price allocation that will be recorded at the time the merger is completed. Adjustments may include, but not be limited to, changes in (i)First Capital’s balance sheet through the effective time of the merger; (ii)the aggregate value of merger consideration paid if the price of Park Sterling’s stock varies from the assumed $5.54 per share; (iii)total merger-related expenses if consummation and/or implementation costs vary from currently estimated amounts; and (iv)the underlying values of assets and liabilities if market conditions differ from current assumptions. Accounting Standards Codification Topic 805 “Business Combinations” (“
